OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:August 31, 2013 Date of reporting period: February 28, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. FUNDS TRUST First Western Fixed Income Fund Semi-Annual Report February 28, 2013 (Unaudited) The First Western Funds Trust To our Shareholders, We are delighted to present to you our first semi-annual report for the First Western Fixed Income Fund (the “Fund”).Although the Fund has only been in existence for a short period of time, we are happy to see the Fund grow substantially in its first few months and strive to achieve its objective of total return by investing primarily in a diversified portfolio of investment grade fixed income securities. The Fund’s investment adviser, First Western Capital Management Company (the “Adviser”), attempts to maximize the Fund’s total return by actively managing the Fund’s average maturity, sector weightings, and specific security holdings.In constructing the portfolio, the Adviser applies a disciplined approach to constructing and managing your Fund’s investment portfolio. Despite uncertainty created from budget negotiations, particularly the sequester and continuing resolution, domestic fixed income markets experienced a few months of relative calm.Benchmark Treasury yields moved higher during much of the quarter as U.S. economic data illustrated noticeable improvement in both housing and employment.Unfortunately, troubles in Cyprus prompted investors to shed some risk, primarily in global financial securities, in favor of safe-haven assets.Thus, the yield on the ten-year Treasury moved back below 2% and ended the calendar quarter only modestly above its year-end level. The Fund was very well-positioned for this environment.With its duration well below that of its index, the Barclays Aggregate Bond Index (the “Index”), the portfolio maintains less risk in a higher rate environment.In addition, the Fund’s overweight in corporate bonds has continued to add value.While yield spreads on corporate bonds were only modestly tighter, higher yielding bonds displayed significantly better performance than their lower-yielding brethren.The Adviser continues to focus and find value in the intermediate maturities in which the steepness of the yield curve should help performance in the quarters ahead.The Fund’s large underweight in U.S. Treasuries insulated the portfolio as rates moved higher, while its moderate overweight in seasoned, well-structured mortgage-backed securities proved beneficial on a risk-adjusted basis. As the semi-annual period came to a close, the Fund was able to generate a positive return of 0.66%, which was well ahead of the Index’s return of -0.19% over the same period.We will continue to strive to achieve this superior performance and very much appreciate your support of the Fund. Warren J. Olsen Barry P. Julien Chairman and CEO Portfolio Manager First Western Funds Trust First Western Fixed Income Fund April 15, 2013 1 Past performance is not predictive of future performance. Investment results and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Current performance may be higher or lower than the performance data quoted.For performance information current to the most recent month-end please call 1-800-292-6775. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other important information. To obtain a copy of the Fund’s prospectus please call 1-800-292-6775 and a copy will be sent to you free of charge. Please read the prospectus carefully before you invest. The First Western Fixed Income Fund is distributed by Ultimus Fund Distributors, LLC. The Letter to Shareholders seeks to describe some of the Adviser’s current opinions and views of the financial markets. Although the adviser believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. 2 FIRST WESTERN FIXED INCOME FUND PORTFOLIO INFORMATION February 28, 2013 (Unaudited) Top 10 Long-Term Holdings Security Description % of Net Assets Countrywide Home Loans, Inc., Series 2003-J10-2A1, 5.000%, due 11/01/18 2.8% U.S. Treasury Notes, 8.125%, due 08/15/19 2.6% U.S. Treasury Bonds, 6.250%, due 08/15/23 2.3% FNMA, Series 2009-96-DB, 4.00%, due 11/01/29 1.8% FHLMC, Series 3037-ND, 5.000%, due 01/01/34 1.6% Wells Fargo Mortgage-Backed Securities, Series 2003-16-3A1, 4.750%, due 12/01/18 1.5% FNMA, Series 2005-29-QD, 5.000%, due 08/01/33 1.4% Jabil Circuit, Inc., 8.250%, due 03/15/18 1.4% Federal Home Loan Bank, 5.375%, due 05/15/19 1.4% Federal Agricultural Mortgage Corporation, 2.000%, due 07/27/16 1.3% 3 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) U.S. TREASURY OBLIGATIONS - 7.7% Maturity Coupon Par Value Value U.S. Treasury Notes 08/15/15 % $ $ U.S. Treasury Notes 05/15/16 % U.S. Treasury Notes 11/15/16 % U.S. Treasury STRIPs 11/15/16 % U.S. Treasury Notes 02/28/17 % U.S. Treasury Notes 08/15/19 % U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $3,183,336) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 6.8% Maturity Coupon Par Value Value Federal Agricultural Mortgage Corporation - 1.3% Federal Agricultural Mortgage Corporation 07/27/16 % $ $ Federal Farm Credit Bank - 0.7% Federal Farm Credit Bank 11/15/19 % Federal Home Loan Bank - 3.6% Federal Home Loan Bank 05/15/19 % Federal Home Loan Bank 10/24/22 % Federal Home Loan Bank 12/21/22 % Federal National Mortgage Association - 1.2% Federal National Mortgage Association 02/21/19 % Total U.S. Government Agency Obligations(Cost$2,941,603) $ MORTGAGE-BACKED SECURITIES - 39.7% Maturity Coupon Par Value Value Corporate - 10.7% Banc of America Mortgage Securities, Inc., Series 2003-4 06/01/33 % $ $ Citigroup Mortgage Loan Trust, Inc., Series 2009-6-6A1 (a) 07/25/36 % Countrywide Home Loans, Inc., Series 2002-25-2A1 11/01/17 % 4 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 39.7%(Continued) Maturity Coupon Par Value Value Corporate - 10.7%(Continued) Countrywide Home Loans, Inc., Series 2003-J7-1A2 08/01/33 % $ $ Countrywide Home Loans, Inc., Series 2003-J10-2A1 11/01/18 % CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) 11/01/32 % CS First Boston Mortgage Securities Company, Series 2003-11-1A31 06/01/33 % Impac CMB Trust, Series 2005-4-2A1 (a) 05/25/35 % Impac Secured Assets Corporation, Series 2003-3-A1 (a) 08/01/32 % Master Asset Securitization Trust, Series 2003-5-1 06/01/33 % Master Asset Securitization Trust, Series 2003-8-1 09/01/33 % Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 04/01/19 % Residential Funding Mortgage Security I, Inc., Series 2004-S9-1A15 12/01/34 % Structured Asset Securities Corporation, Series 1998-11-2B1 (a) 01/01/32 % Structured Asset Securities Corporation, Series 1998-11-2B2 (a) 01/01/32 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 05/01/33 % Wells Fargo Mortgage-Backed Securities, Series 2003-16-3A1 12/01/18 % Wells Fargo Mortgage-Backed Securities, Series 2003-G-A1 06/01/33 % Federal Home Loan Bank - 0.1% FHLB, Series SK-2015-1 08/18/15 % 5 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 39.7%(Continued) Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation - 15.8% FHLMC, Series 2882-UJ 08/01/19 % $ $ FHLMC, Series 2999-ND 07/01/20 % FHLMC, Series 2515-UP 10/01/22 % FHLMC, Series 2574-JN 12/01/22 % FHLMC, Series 2690-TV 11/01/25 % FHLMC, Series 3827-HA 11/01/25 % FHLMC, Series 3817-QA 03/01/26 % FHLMC, Series 4011-ML 03/01/27 % FHLMC, Series 3096-LC 11/01/31 % FHLMC, Series 2694-QH 03/01/32 % FHLMC, Series 2750-NE 04/01/32 % FHLMC, Series 2700-PG 05/01/32 % FHLMC, Series 2733-TD 11/01/32 % FHLMC, Series 2760-PD 12/01/32 % FHLMC, Series 2797-PG 01/01/33 % FHLMC, Series 2943-HE 03/01/33 % FHLMC, Series 2928-NE 04/01/33 % FHLMC, Series 2889-OG 05/01/33 % FHLMC, Series 2911-UE 06/01/33 % FHLMC, Series 3793-UA 06/01/33 % FHLMC, Series 2869-BG 07/01/33 % FHLMC, Series 2874-LD 08/01/33 % FHLMC, Series 2785-GD 10/01/33 % FHLMC, Series 3037-ND 01/01/34 % FHLMC, Series 3210-PC 04/01/34 % FHLMC, Series 3456-NA 10/01/34 % FHLMC, Series 3017-MK 12/01/34 % FHLMC, Series 4011-NP 07/01/39 % FHLMC, Series 3843-JA 04/01/40 % FHLMC, Series 4017-MA 03/01/41 % Federal National Mortgage Association - 9.1% FNMA, Series 2003-89-LC 09/01/18 % FNMA, Series 2002-97-EL 07/01/22 % FNMA, Series 2003-83-PG 06/01/23 % FNMA, Series 2010-86-V 05/01/28 % FNMA, Series 2005-80-BA 04/01/29 % FNMA, Series 2009-96-DB 11/01/29 % FNMA, Series 2003-69-GJ 12/01/31 % 6 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 39.7%(Continued) Maturity Coupon Par Value Value Federal National Mortgage Association - 9.1%(Continued) FNMA, Series 2004-8-GD 10/01/32 % $ $ FNMA, Series 2005-29-QD 08/01/33 % FNMA, Series 2005-1-HE 09/01/33 % FNMA, Series 2005-86-WD 03/01/34 % FNMA, Series 2011-129-MA 01/01/38 % FNMA, Pool #MA0584 10/01/40 % FNMA, Series 2011-100-QM 10/01/50 % Government National Mortgage Association - 3.2% GNMA, Series 2005-25-VB 01/01/24 % GNMA, Series 2001-65-PH 11/01/28 % GNMA, Series 2009-104-KA 08/01/39 % GNMA, Series 2011-159-EA 10/01/40 % GNMA, Series 2011-138-PX 06/01/41 % Small Business Administration - 0.8% SBA, Series 2009-20A-1 01/01/29 % Total Mortgage-Backed Securities(Cost$17,757,600) $ MUNICIPAL BONDS - 2.6% Maturity Coupon Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue, 07/01/21 % $ $ Honolulu City & County, Hawaii, Series G, General Obligation, 11/01/20 % Irvine, California, Unified School District, Special Tax, Revenue, 09/01/17 % Puerto Rico Infrastructure Financing Authority, Port Authority Project, Series A, Revenue, 06/15/13 % Total Municipal Bonds (Cost $1,113,199) $ 7 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES - 0.2% Maturity Coupon Par Value Value Vanderbilt Mortgage Finance Company, Series 2002-B-A4 (Cost $112,470) 02/01/26 % $ $ CORPORATE BONDS - 39.4% Maturity Coupon Par Value Value Consumer Discretionary - 4.1% AutoZone, Inc. 11/15/20 % $ $ NBCUniversal Media, LLC 04/01/21 % SABMiller Holdings, Inc. 01/15/17 % Starwood Hotels & Resorts Worldwide, Inc. 02/15/23 % Consumer Staples - 1.2% Altria Group, Inc. 05/05/21 % Energy - 4.4% Boardwalk Pipelines, LLC 09/15/19 % Kinder Morgan Energy Partners, L.P. 09/01/22 % Southwest Gas Corporation 04/01/22 % Williams Partners, L.P. 11/15/21 % Financials - 10.0% Aviation Capital Group Corporation 01/31/18 % Citigroup, Inc. 08/09/20 % Discover Bank 02/21/18 % Fairfax Financial Holdings Ltd. 05/15/21 % Fidelity National Financial, Inc. 05/15/17 % General Electric Capital Corporation 01/07/21 % International Lease Finance Corporation 09/01/18 % Morgan Stanley 07/24/20 % Nasdaq OMX Group, Inc. (The) 01/16/18 % Health Care - 2.0% Kaiser Foundation Hospitals, Inc. 04/01/22 % Zimmer Holdings, Inc. 11/30/21 % Industrials - 5.3% Ford Motor Credit Company, LLC 12/15/16 % Penske Truck Leasing Company, L.P. 03/15/18 % Republic Services, Inc. 03/01/20 % Ryder Systems, Inc. 03/01/18 % 8 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 39.4%(Continued) Maturity Coupon Par Value Value Industrials - 5.3%(Continued) United Airlines, Inc. Pass-Through Certificates, Series 2009-1 11/01/16 % $ $ Information Technology - 3.6% Amphenol Corporation 02/01/22 % Arrow Electronics, Inc. 04/01/20 % Jabil Circuit, Inc. 03/15/18 % Materials - 1.9% RPM International, Inc. 11/15/22 % Westlake Chemical Corporation 07/15/22 % Real Estate - 2.5% Kilroy Realty, L.P. 06/01/20 % WEA Finance, LLC 10/01/16 % Telecommunication Services - 2.2% American Tower Corporation 01/15/18 % Crown Castle Towers, LLC 08/15/20 % Utilities - 2.2% Exelon Generation Company, LLC 10/01/17 % PPL Energy Supply, LLC 12/15/21 % Total Corporate Bonds(Cost$17,033,830) $ 9 FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 4.9% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $2,202,077) $ Total Investments at Value - 101.3% (Cost $44,344,115) $ Liabilities in Excess of Other Assets-(1.3%) ) Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the effective interest rate as of February 28, 2013. (b) The rate shown is the 7-day effective yield as of February 28, 2013. See accompanying notes to financial statements. 10 First Western Fixed Income Fund Statement of Assets and Liabilities February 28, 2013 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 2) $ Dividends and interest receivable Receivable for capital shares sold Receivable for investment securities sold Receivable from Adviser (Note 4) Deferred offering costs (Note 1) Other assets TOTAL ASSETS LIABILITIES Dividends payable Payable for capital shares redeemed Payable for investment securities purchased Payable to administrator (Note 4) Other accrued expenses TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Distributions in excess of net investment income ) Accumulated net realized gains from security transactions Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 2) $ See accompanying notes to financial statements. 11 First Western Fixed Income Fund Statement of Operations For the Period Ended February 28, 2013 (a) (Unaudited) INVESTMENT INCOME Dividends $ Interest TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees (Note 4) Trustees' fees and expenses Administration fees (Note 4) Organization expense (Note 1) Fund accounting fees (Note 4) Registration and filing fees Custodian and bank service fees Pricing costs Professional fees Offering costs (Note 1) Insurance expense Transfer agent fees (Note 4) Postage and supplies Reports to shareholders Other expenses TOTAL EXPENSES Less fee reductions and expense reimbursements by the Adviser (Note 4) ) NET EXPENSES NET INVESTMENT INCOME REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments ) NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ (a) Represents the period from the commencement of operations (November 1, 2012) through February 28, 2013. See accompanying notes to financial statements. 12 First Western Fixed Income Fund Statement of Changes in Net Assets Period Ended February 28, 2013 (a) (Unaudited) FROM OPERATIONS Net investment income $ Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments Net increase in net assets from operations FROM DISTRIBUTIONS TO SHAREHOLDERS From net investment income FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Reinvestment of distributions to shareholders Payments for shares redeemed Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ DISTRIBUTIONS IN EXCESS OF NET INVESTMENT INCOME $ SUMMARY OF CAPITAL SHARE ACTIVITY Shares sold Shares issued in reinvestment of distributions to shareholders Shares redeemed Net increase in shares outstanding Shares outstanding, beginning of period Shares outstanding, end of period (a) Represents the period from the commencement of operations (November 1, 2012) through February 28, 2013. See accompanying notes to financial statements. 13 First Western Fixed Income Fund Financial Highlights Per share data for a share outstanding throughout the period: Period Ended February 28, 2013 (a) (Unaudited) Net asset value at beginning of period $ Income from investment operations: Net investment income Net realized and unrealized gains on investments Total from investment operations Less distributions: From net investment income ) Net asset value at end of period $ Total return (b) 0.66% (c) Net assets at end of period (000's) $ Ratio of total expenses to average net assets(d) 1.29% (e) Ratio of net expenses to average net assets 0.60% (e) Ratio of net investment income to average net assets (d) 1.92% (e) Portfolio turnover rate 162% (c) (a) Represents the period from the commencement of operations (November 1, 2012) through February 28, 2013. (b) Total return is a measure of the change in value of an investment in the Fund over the period covered, which assumes dividends or capital gains distributions, if any, are reinvested in shares of the Fund.The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Ratios were determined based on expenses prior to any fee reductions and expense reimbursements by the Adviser (Note 4). (e) Annualized. See accompanying notes to financial statements. 14 FIRST WESTERN FIXED INCOME FUND NOTES TO FINANCIAL STATEMENTS February 28, 2013 (Unaudited) 1.Organization First Western Fixed Income Fund (the “Fund”) is a diversified series of The First Western Funds Trust (the “Trust”), an open-end investment management company established as an Ohio business trust under a Declaration of Trust dated April 2, 2012.On August 21, 2012, 10,000 shares of the Fund were issued for cash, at $10.00 per share to First Western Capital Management Company (the “Adviser”), the investment adviser to the Fund.All costs prior to August 21, 2012 incurred by the Fund in connection with its organization and offering of shares ($30,809) were advanced by the Adviser and are subject to repayment by the Fund as described in Note 4.Organization costs are charged to expenses as incurred.Offering costs incurred by the Fund are treated as deferred charges and are amortized over the Fund’s first year of operations using the straight line method.The Fund commenced operations on November 1, 2012. The investment objective of the Fund is total return. 2.Significant Accounting Policies The following is a summary of the Fund's significant accounting policies.The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Securities valuation – Fixed income securities are generally valued using prices provided by an independent pricing service approved by the Trust’s Board of Trustees (the “Board”). The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices. The methods used by the independent pricing service and the quality of valuations so established are reviewed by the Adviser, under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board.Short-term debt securities having remaining maturities of sixty days or less at the time of purchase are stated at amortized cost, which approximates market value.Investments in registered investment companies are reported at their respective net asset values as reported by those companies. GAAP establishes a single authoritative definition of fair value, sets out a framework for measuring fair value and requires additional disclosures about fair value measurement. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: •Level 1 – quoted prices in active markets for identical securities •Level 2 – other significant observable inputs •Level 3 – significant unobservable inputs 15 FIRST WESTERN FIXED INCOME FUND NOTES TO FINANCIAL STATEMENTS (Continued) For example, fixed income securities held by the Fund are classified as Level 2 since values are provided by an independent pricing service that utilizes various “other significant observable inputs,” including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events.The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of February 28, 2013: Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
